DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-26 are presented for examination.

Priority
This application claims benefit under 35 USC 120 as a continuation of prior-filed US Application No. 15/178890 (now USP 10581395).  
It is required that the later-filed application be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/178890, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 19-21 are not supported in the prior-filed application.  While values within these ranges are taught (see, e.g. Table 3), the ranges are not taught.  
The effective filing date of claims 1-18 and 22-26 is considered to be the filing date of parent application 15/178890: 6/10/2016.
The effective filing date of claims 19-21 is considered to be the filing date of the instant application: 10/28/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 is drawn to a method of producing a microbial oil comprising fatty acids.  The method comprises a single active step which involves “culturing oil-producing microorganisms in a fermentation medium under controlled carbon consumption rate”.  The active step generically covers any and all microorganisms, any and all fermentation medium, wherein there is controlled carbon consumption rate.  The claim does impose limitations by defining the composition of the oil obtained.  
The issue at hand is the scope of the culture conditions required to yield an oil with the recited fatty acid profile, and particularly whether or not Applicants were in possession of the full scope of the method as claimed.  
In contrast to the broad scope of the claims (using any microorganism and any fermentation medium in any culture condition), the specification discloses exactly one embodiment wherein the claimed oil is produced: culturing ONC-T18 in fermentation medium with controlled carbon consumption to about < 3.5g/L-h, with continuous addition of anti-foaming (Example 3).  
 It is acknowledged that the specification discloses numerous types of oil-producing microorganisms (See Pg 6, ln 5-27, see Pg 7, ln 4-19).  However, there is no support that any of the disclosed microorganisms, other than ONC-T18, produce the claimed oil composition.  In fact, the specification acknowledges that different fermentation conditions effect the level of synthesis of each major fatty acid, and consequently the relative content of fatty acids within the entire oil (See Pg 12, ln 6-8).  
	This is a situation where a broad claim is presented, but the disclosure only supports a species (embodiment) within that broad genus.  The single ‘species’ of the claimed method is not representative of the full breath of the claim, as different microorganisms have different oil-producing abilities and it is recognized that culture conditions effect the fatty acid content of any oil thereby created.  In such cases, a holding of lack of written description is proper See MPEP 2163.03(V).  Disclosure of a single method within the broad claim scope does not provide written description for the full scope of the claim.  The single disclosed method cannot be held to be representative of all methods covered by the claims.  Therefore, claim 1, and all dependents thereof, are rejected as failing to comply with the written description requirement because the original disclosure does not support that Applicants were in possession of the full genus of methods of ‘producing an oil having the claimed content by culturing a microorganism in a fermentation culture medium’. 

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for ‘a method of culturing ONC-T18 (the microorganism having ATCC Accession No. PTA-6245) in a fermentation medium comprising a controlled carbon consumption of < 3.5 g/L-h) and into which antifoaming agent was continuously added,’ does not reasonably provide enablement for a method of culturing any microorganism in any fermentation medium where carbon consumption is not controlled, or is greater than 3.5 g/L-h, in the absence of continuous antifoaming agent.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to carry out the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The Court in Wands states: “Enablement is not precluded by the necessity for some 'experimentation.'”  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2)  the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
The invention is in the field of oil-production from microorganisms.  The person of ordinary skill in the art would have a combination of chemistry and biology backgrounds, with knowledge of microbiology and cell culturing, as well as chemistry of oils.  The person of ordinary skill in the art be expected to be able to maintain culture of a variety of microorganisms, manipulate the culture conditions, and determine the effect of the manipulations on the oil content produced by the microorganisms.  
Applicants have claimed their method by defining the end result, as opposed to providing details about the actual steps required to achieve the end result.  Applicants have only given one working example where the claimed oil was actually produced, said one working example requiring Thraustrochytrium ONC-T18 cultured in fermentation medium with controlled carbon consumption of <3.5 g/L-h and in the presence of continuously added anti-foaming agent.  
As acknowledged by Applications (See specification at Pg 12, ln 6-8), and as evidenced by the prior art (See, e.g. Singh et al (World Journal of Microbiology & Biotechnology, 1996), the culture conditions for any one oil-producing microbe can significantly affect the fatty acid profile of the oil produced by the microorganism.  In particular, Singh et al teach culturing various species of Schizochytrium and Thraustochytrium with controlled carbon consumption rates and show the fatty acid contents varied widely (See Table 1), with none meeting the profile of the oil described in the instant claims.  Burja et al (Appl Microbiol Biotechnol 2006) shows that different species of Thraustochytrium need different culture conditions to produce fatty acids, and those fatty acid contents will differ based on culture conditions and species.  Most strikingly, the instant application shows that even a single species, Thraustochytrium strain ONC-T18 yields distinct fatty acid profiles when cultured under different conditions.  In Example 1, when the ONC-T18 strain was cultured with unrestricted carbon consumption rate and insignificant presence of antifoaming agent yielded an oil with a saturated fatty acid content of over 35% (See Table 1).  In Example 2, when the ONC-T18 strain was cultured with controlled carbon consumption rate of >3.5g/L-h, and insignificant presence of antifoaming agent yielded an oil with a saturated fatty acid content of over 35%, and omega-7 fatty acids of less than 10% (See Table 2).  Only in Example 3, when the ONC-T18 strain was cultured with controlled carbon consumption of >3.5g/L-h and when antifoaming agent was continually added was the claimed oil composition produced (See Table 3).  Thus both the prior art and Applicants original disclosure show that there was unpredictability in the field of microbial production of oils, and that different microorganisms have different oil-producing potential, and even a single strain can produce vastly different oil compositions based on minor modifications of the culture conditions. 
In order to practice any other embodiment within the scope of the claim, one would have to screen each oil-producing microorganism under a nearly unlimited number of culture conditions to determine which (if any) of the other microorganisms and culture conditions would yield the claimed oil product.  While the person of ordinary skill in the art has the capability of performing such screening, the nearly limitless scope of screening required amounts to undue experimentation.  
	The requirement for the person of ordinary skill in the art to undertake undue experimentation supports that the claims, as currently written, are not enabled for the full scope.  Enablement is limited to the embodiment disclosed by Applicants: a method of culturing ONC-T18 (the microorganism having ATCC Accession No. PTA-6245) in a fermentation medium comprising a controlled carbon consumption of < 3.5 g/L-h) and into which antifoaming agent was continuously added, to yield an oil product having the claimed content.  It is noted that no claim is directed to this enabled embodiment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: Claim 1 requires the oil to be flowable at ambient temperature; however the specification gives no definition for ‘ambient temperature’.  While ambient temperature is generally understood to refer to room temperature, the exact definitions vary and can include 15-25oC or even up to 30oC (See ECA, 2017). Because the claimed method is limited only by the end product, the fact that the end product does not have clear metes and bounds means the scope of the method of production does not have clear metes and bounds.
All of dependent claims 2-26 inherit the deficiency and are rejected on the same basis.
Regarding claim 22: Claim 22 fails to correlate with claim 1.  Claim 1 requires the oil product to be flowable at ambient temperature.  The temperature range recited by claim 22 cannot be considered ‘ambient’ under any interpretation.  Thus claim 22 is requiring a distinct feature than required by claim 1.  The metes and bounds of the method of claim 22 cannot be determined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 22:  Claim 22 is rejected because it defines the oil as having a flowable property at a temperature range which is mutually exclusive of the range covered by parent claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-21 are rejected under 35 U.S.C. 102(a)(1) and 35 USC 102(a)(2) as being anticipated by Sun et al (US 2018/0208954).
	Regarding claims 19-21: Example 3 of Sun et al discloses culturing Thraustochystrium strain ONC-T18 in fermentation medium to yield an oil comprising high DHA/high MUFA.  The fatty acid content of the oil is shown in Table 3.  The oil of Batch #1 contains saturated fatty acids at a concentration of 25.03% (total of myristic acid and palmitic acid), omega-7 fatty acids at a concentration of 17.69% (total of palmitoleic and vacceinic acid), DHA at a concentration of 43.45%, and had a pour point of -9oC, which reasonably implies that the oil is flowable at room temperature. 
	Regarding claim 19: Batch #1 contained 7.36% C16:1 (n-7) Palmitoleic acid, which is within the scope of the range of claim 19.
	Regarding claim 19: Batch #1 contained 10.33% C18:1 (n-7) vacceinic acid, which is within the scope of the range of claim 20.
	Regarding claim 21: Batch #1 contained 7.32 DHA, which is within the scope of the range of claim 21.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10851395. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented method anticipates the current claims.  The method of patented claim 1 will inherently produce the oil required by the instant claim.  This is evidenced by Example 3 of the instant application.  Dependent patented claims 2-25 further recite each of the variables required by the current claims.  

Claims 1-22 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10385370.
The claims of US Patent 10385370 are directed to the oil product produced by the instant claims, specifically, an oil comprising fatty acids, wherein 20-35% of the fatty acids are saturated fatty acids and 10-30% of the oil is omega-7 fatty acids comprising palmitoleic acid and cis-vaccenic acid, and DHA, wherein greater than 35% of the fatty acids are DHA.  The flowability of the oil is inherent to the composition.  The claims of the ‘370 patent are related to the instant claims as product and process of making.  There is no evidence that the microbial oil of the ‘370 claims can be made by a materially distinct method than that of the instant claims, thus the claims are not patentably distinct (the claims are patentably indistinct).  The disclosure of the ‘370 patent (which is the same as the instant application) only recite the currently claimed method as means for production of the ‘370 claimed composition.  
Further optimization of the parameters necessary to produce the claimed fatty acid profile, including control and selection of the carbon consumption rates, the antifoaming agent used, and the timing of administration of the antifoaming agents, are held to be prima facie obvious, as matters of routine optimization.  The ‘370 patent claim recites the final oil product desired and the general conditions necessary to produce said oil product.  The specifics of the parameters are result effective variables, and as such, would have been optimized by routine methods.  

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10385370, in view of Burja et al (US Patent 8163515).
Following the discussion of claims 1-22 and 26 above:
Regarding claims 23-25: The patented claims do not teach the oil-producing microorganism being Thraustochytrium microorganism having ATCC Accession No. PTA-6245.  However, Burja et al disclose that Thraustochytrium microorganism having ATCC Accession No. PTA-6245 is an oil producing microorganism that produces saturated fatty acids, omega-7 fatty acids palmitoleic acid and cis-vaccenic acid, and DHA (See Burja et al, Fig. 13).  As such, one would have found it prima facie obvious to have used the Thraustochytrium microorganism having ATCC Accession No. PTA-6245 in the method of production of patented claim 8, as it was known to produce all fatty acids required.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633